Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 05/18/2022. This Action is made FINAL.
Claims 6-7, 13-14, and 20-21 are cancelled. 
Claims 23-28 are newly added.
Claims 1-5, 8-12, 15-19, and 22-28 are pending for examination.

Regarding new claims 23-28, the examiner finds support in at least ¶[0071] of the specification. No new matter is added.

Regarding the objection(s) to the specification, the examiner finds applicant’s amendment(s) to the specification filed 05/18/2022 DO NOT overcome the objections to the specification and therefore maintains the objection(s) to the specification. The amendment to the specification filed on 05/18/2022 does not contain any amendments to ¶[0018]. 
Regarding the objections to the specification concerning the use of trade names or marks, the examiner finds applicant’s argument persuasive and withdraws the objections to the specification concerning the use of trade names or marks.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 05/18/2022 provide sufficient structure to overcome the means plus function invocation. Claims 1-5, 8-12, 15-19, and 22-28 do not invoke 35 U.S.C. §112(f).
Regarding the rejection of claim 22 under 35 U.S.C. §101, applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 05/18/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-5, 8-12, 15-19, and 22-28 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“the cited portions of the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claims 1, 8, 15, and 22 of the present application: 
increasing one or more thresholds based on one or more hazards identified in video sensor data; disengaging an autonomous driving mode of the autonomous vehicle based on the differential exceeding the one or more thresholds”, (Remarks, page 12)
Regarding point a, concerning the amended limitation of “increasing one or more thresholds based on one or more hazards identified in video sensor data”, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.
Concerning the amended limitation of “disengaging an autonomous driving mode of the autonomous vehicle based on the differential exceeding the one or more thresholds”, the examiner submits that Lee in combination with Ren teach this limitation. Lee discloses system 100 disengages the automated steering control system of the vehicle (disengaging an autonomous driving [mode] of the autonomous vehicle) when the difference between the expected torque and the measured torque exceeds a torque threshold (based on the differential exceeding the one or more thresholds); Lee, see at least FIG. 6: (416), (420); FIG. 7; ¶[0042]; ¶[0051]. 
Lee fails to disclose an autonomous driving mode, as it is presently understood and described by the instant application. Lee discloses an autonomous driving function of steering without driver input, whereas the autonomous driving mode of the instant application describes an autonomous driving mode as one in which acceleration, braking, and steering of the vehicle are all controlled (¶[0017] of the specification). 
However, in the same field of endeavor, Ren teaches the computer 105 transitions the vehicle from autonomous control to manual control ([disengaging an autonomous driving] mode [of the autonomous vehicle]) based on a difference between the user applied steering wheel torque and a torque threshold ([based on the differential exceeding the one or more thresholds]); Ren, see at least FIG. 4: (425), (435); ¶[0060]; ¶[0062]. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the features of the autonomous vehicle of Lee with the autonomous driving mode of Ren because “Autonomous or semi-autonomous vehicles, i.e., vehicles that operate wholly or at least partly without intervention of a human operator, can adjust their speed and distance from other vehicles based on the position of the other vehicles. For example, a vehicle could adjust steering without input from the human operator” (Ren, ¶[0001]) and “...In some instances, it may be necessary to detect that the human user intends to manually operate the vehicle while the vehicle is in an autonomous or semiautonomous mode” (Ren, ¶[0024]). That is, a method is still needed to disengage the autonomous driving mode of Ren. 

“Because the cited references, individually or in combination, do not teach or suggest every element and limitation of independent claims 1, 8, 15, and 22, no combination of only the cited references can be used to establish a prima facie case of obviousness, under 35 U.S.C. § 103, against claims 1, 8, 15, and 22 of the present application. Claims 1, 8, 15, 22, and their respective dependent claims are therefore allowable”, (Remarks, page 13)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claims 1, 8, 15, and 22, the rejection of dependent claims under 35 U.S.C. §103 is maintained. 


Specification
The disclosure is objected to because of the following informalities.
¶[0018] recites “...the autonomous vehicle 100 if Figure 1...”, should read — ...the autonomous vehicle 100 [[if]] of Figure 1...—. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, 15-19, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0283910 A1) in view of Ren et al. (US 2021/0139075 A1), and Dolgov et al. (US 2014/0303827 A1), henceforth known as Lee, Ren, and Dolgov respectively.
Lee and Ren were first cited in a previous Office Action. 

Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 15 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 2, the claim limitations recite a method having limitations similar to those of claim 16 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 17 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 18 and is therefore rejected on the same basis, as outlined below.

Regarding claim 5, the claim limitations recite a method having limitations similar to those of claim 19 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 8, the claim limitations recite an apparatus having limitations similar to those of claim 15 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 9, the claim limitations recite an apparatus having limitations similar to those of claim 16 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 10, the claim limitations recite an apparatus having limitations similar to those of claim 17 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 11, the claim limitations recite an apparatus having limitations similar to those of claim 18 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 12, the claim limitations recite an apparatus having limitations similar to those of claim 19 and is therefore rejected on the same basis, as outlined below. 


Regarding claim 15, Lee discloses:
An autonomous vehicle for automatic disengagement of an autonomous driving [mode], comprising: 
(Lee, FIG. 1; FIG. 6; FIG. 7;
¶[0023]: “FIG. 1 is a schematic diagram of a vehicle with a vehicle automated steering override detection system according to an embodiment of the present invention”)
an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps comprising:
(Lee, FIG. 3; FIG. 6; FIG. 7;
¶[0029]: “FIG. 3 is a schematic diagram of a vehicle automated steering override detection system according to an embodiment of the present invention. Autonomous or automated steering override detection system 100 may include one or more processor(s) or controller(s) 110, memory 120, long term storage 130...”;
¶[0031]: “...Processor 110 may execute code or instructions, for example, stored in memory 120 or long-term storage 130, to carry out embodiments of the present invention”;
Where the automated steering override detection system 100, i.e. system 100 (an apparatus) is implemented by one of more processor executing instructions to carry out the recited functions (comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps))
receiving, from a steering torque sensor, torque sensor data indicating an amount of torque applied to a steering system of the autonomous vehicle; 
(Lee, FIG. 2; FIG. 4: (208); FIG. 6: (414);
¶[0028]: “...A steering torque sensor 80... may be mounted to the steering column 84... or be otherwise associate with the automated steering control system 90...”;
¶[0038]: “...Torque sensor 80 may measure torque applied to vehicle steering system... Torque applied to vehicle steering system or torque measured... may, for example, be applied to the steering wheel 82, steering column 84...”;
¶[0050]: “...Steering torque measured... may be measured continuously by system 100 while automated steering control system 90 is engaged”;
Where the system 100 monitors, using torque sensor 80 (receiving, from a steering torque sensor), measured torque (torque sensor data), which is an amount of torque applied to the vehicle steering system (indicating an amount of torque applied to a steering system of the autonomous vehicle))
determining a predicted torque based on one or more motion attributes of the steering system of the autonomous vehicle; [...];
(Lee, FIG. 2; FIG. 4: (214), (210); FIG. 6: (412), (416);
¶[0041]: “Steering angle sensor 70 may measure the steering angle input applied to vehicle steering system... as depicted in block 214. Steering angle input may, for example, be applied to the... steering column 84... Steering angle measured... may include the amount of steering angle input applied to the.. system by driver, for example, to regain full or partial control of the vehicle steering system”;
¶[0042]: “As depicted in block 210, the difference between steering angle measured... and expected steering angle... is calculated... While in one embodiment two factors (steering torque and steering angle) are used, in other embodiments only one factor, or different factors, may be used”;
¶[0043]: “According to some embodiments of the present invention, autonomous steering override detection system 100 may calculate an expected torque... using a second-order model approximation or other mathematical approach...”;
Where system 100 determines an expected torque (determining a predicted torque) based on a measured steering angle applied to the vehicle steering system (based on one or more motion attributes of the steering system of the autonomous vehicle))
determining an estimated operator-provided torque as a differential between the predicted torque and the amount of torque; and 
(Lee, FIG. 4: (214), (210); FIG. 6: (412);
¶[0051]: “As illustrated in block 416, the difference between steering torque expected... and steering torque measured... may be calculated by system 100... If the difference between steering torque expected... and steering torque measured... or the absolute value of the difference, is greater than threshold torque... vehicle automated steering control system 90 may be disengaged (e.g., by system 100) and steering control may be fully or partially relinquished to the driver, as depicted by block 420”;
¶[0053]: “...Thus, if the evaluated vehicle dynamic conditions indicate the operator of the vehicle (e.g., the driver) is overriding the autonomous driving application, the autonomous driving application (e.g., adaptive lane centering system) may be deactivated”;
Where system 100 determines that the vehicle dynamic conditions indicate the driver of the vehicle is overriding the autonomous driving application (determining an estimated operator-provided torque) based on a difference (as a differential) between the expected torque and the measured torque (between the predicted torque and the amount of torque))
disengaging an autonomous driving [mode] of the autonomous vehicle based on the differential exceeding the one or more thresholds.
(Lee, FIG. 6: (416), (420); FIG. 7;
¶[0042]: “...While in one embodiment two factors (steering torque and steering angle) are used, in other embodiments only one factor, or different factors, may be used”;
¶[0051]: “As illustrated in block 416, the difference between steering torque expected... and steering torque measured... may be calculated by system 100... If the difference between steering torque expected... and steering torque measured... or the absolute value of the difference, is greater than threshold torque... vehicle automated steering control system 90 may be disengaged (e.g., by system 100) and steering control may be fully or partially relinquished to the driver, as depicted by block 420”;
Where system 100 determines if the difference between the expected torque and the measured torque exceeds a torque threshold and disengages the automated steering control system of the vehicle (disengaging an autonomous driving [mode] of the autonomous vehicle) when the difference between the expected torque and the measured torque exceeds a torque threshold (based on the differential exceeding the one or more thresholds)).
Although Lee explicitly characterizes the vehicle and system as “autonomous”, Lee fails to disclose an autonomous driving mode, as it is presently understood and described by the instant application. Lee discloses an autonomous driving function of steering without driver input, whereas the autonomous driving mode of the instant application describes an autonomous driving mode as one in which acceleration, braking, and steering of the vehicle are all controlled (¶[0017] of the specification). Lee further fails to disclose increasing one or more thresholds based on one or more hazards identified in video sensor data. 
However, in the same field of endeavor, Ren teaches:
[An autonomous vehicle for automatic disengagement of an autonomous driving] mode, [comprising:]
(Ren, FIG. 1; FIG. 4;
¶[0031]: “When the computer 105 operates the vehicle 101, the vehicle 101 is an “autonomous” vehicle 101. For purposes of this disclosure, the term “autonomous vehicle” is used to refer to a vehicle 101 operating in a fully autonomous mode. A fully autonomous mode is defined as one in which each of vehicle 101 propulsion (typically via a powertrain including an electric motor and/or internal combustion engine), braking, and steering are controlled by the computer 105...”)
 [disengaging an autonomous driving] mode [of the autonomous vehicle based on the differential exceeding the one or more thresholds].
(Ren, FIG. 4: (425), (435);
¶[0060]: “Next, in a block 425, the computer 105 determines whether the estimated user-applied steering wheel torque exceeds a torque threshold. The torque threshold is a torque that indicates that the user intends to transition the vehicle 101 from the autonomous mode to the semiautonomous mode or the manual mode...”;
¶[0062]: “In the block 435, the computer 105 transitions the vehicle 101 from autonomous control of the steering assembly 200 to manual control...”;
Where the computer 105 transitions the vehicle from autonomous control to manual control ([disengaging an autonomous driving] mode [of the autonomous vehicle]) based on a difference between the user applied steering wheel torque and a torque threshold ([based on the differential exceeding the one or more thresholds])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the features of the autonomous vehicle of Lee with the autonomous driving mode of Ren because “Autonomous or semi-autonomous vehicles, i.e., vehicles that operate wholly or at least partly without intervention of a human operator, can adjust their speed and distance from other vehicles based on the position of the other vehicles. For example, a vehicle could adjust steering without input from the human operator” (Ren, ¶[0001]) and “...In some instances, it may be necessary to detect that the human user intends to manually operate the vehicle while the vehicle is in an autonomous or semiautonomous mode” (Ren, ¶[0024]). That is, a method is still needed to disengage the autonomous driving mode of Ren. 
The combination of Lee and Ren fails to teach increasing one or more thresholds based on one or more hazards identified in video sensor data.
However, in the same field of endeavor Dolgov teaches:
increasing one or more thresholds based on one or more hazards identified in video sensor data;
(Dolgov, FIG. 1: (134); FIG. 2: (210); FIG. 3; ¶[0035]; ¶[0064]; : (video camera 134, 210); FIG. 4A; ¶[0101]-¶[0102], ¶[0104]; 
¶[0043]: “The computer vision system 146 may be any system configured to process and analyze images captured by the camera 134 in order to identify objects and/or features in the environment in which the automobile 100 is located, including... obstacles. To this end, the computer vision system 146 may use an object recognition algorithm... video tracking, or other computer vision techniques”;
¶[0072]: “...a computing device controlling a vehicle in autonomous mode may be configured to... determine that a manual change by the driver in the steering system of the vehicle (e.g., turning of the steering wheel) is above a threshold”;
¶[0078]: “...At block 306, the method 300 involves... determining instructions corresponding to the transition of control of the vehicle from the autonomous mode to a manual mode of operation”;
¶[0084]: “...the computing device may be configured to differentiate steering torque applied by the driver from any mechanical-feedback torque that may be caused from the road through the use of different levels of thresholds. For example, the computing device may be configured to determine the difference between the mechanical-feedback torque resulting from the vehicle hitting a bump during a turn and the application of force on the steering wheel by the driver. In order to determine the difference, the computing device may require a high threshold any indication received from a manual turning the steering wheel”;
Where the computing device uses different levels of thresholds including a higher threshold and/or additional thresholds (increasing one or more thresholds) based on a bump on the road (based on one or more hazards), and where the computing device identifies obstacles, such as the bump on the road, using video data from camera 134 (identified in video sensor data)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the autonomous vehicle of Lee and Ren with the features taught by Dolgov because “...the computing device may be configured to only transition the control to the driver if the detected amount of change in the steering system of the vehicle exceeds a threshold” and “By requiring a threshold amount, the computing device may confirm that the received indication was intended by the driver and not an accidental bump of the steering wheel or other cause of a slight change” (Dolgov, ¶[0013]). Further, “By using one or more thresholds, a computing device may reduce the number of indications received erroneously” (Dolgov, ¶[0101]).


Regarding claim 16, Lee, Ren, and Dolgov teach the autonomous vehicle of claim 15. Lee further discloses:
wherein the one or more motion attributes comprise a steering column angle, a steering column rotational velocity, and a steering column rotational acceleration.
(Lee, FIG. 2; FIG. 4: (214), (210); FIG. 6: (412), (416);
¶[0041]: “Steering angle sensor 70 may measure the steering angle input applied to vehicle steering system... as depicted in block 214. Steering angle input may, for example, be applied to the... steering column 84... Steering angle measured... may include the amount of steering angle input applied to the.. system by driver, for example, to regain full or partial control of the vehicle steering system”;
¶[0043]: “According to some embodiments of the present invention, autonomous steering override detection system 100 may calculate an expected torque... using a second-order model approximation or other mathematical approach...”;
¶[0044]: “...Steering angle velocity... may represent a first derivative of steering angle input and may be known and/or constrained by automated steering control override system dynamics, human factor studies, and/or calibration during manufacturing of system 100. Steering angle acceleration... may represent a second derivative of steering angle and may be known and/or constrained by automated steering control override system dynamics, human factor studies, and/or calibration during manufacturing of system 100”;
Where system 100 determines an expected torque based on the detected steering angle from a sensor on the steering column (wherein the one or more motion attributes comprise a steering column angle), a first order derivative of the steering angle that results in a steering angle velocity (a steering column rotational velocity), and a second order derivative that results in a steering angle acceleration (and a steering column rotational acceleration)- see ¶[0043] for further details). 


Regarding claim 17, Lee, Ren, and Dolgov teach the autonomous vehicle of claim 16. Lee further discloses:
wherein the steps further comprise: 
receiving steering column angle data indicating the steering column rotational angle; and 
calculating, based on the steering column angle, the steering column rotational velocity and the steering column rotational acceleration.
(Lee, FIG. 2; FIG. 4: (214), (210); FIG. 6: (412), (416);
¶[0041]: “Steering angle sensor 70 may measure the steering angle input applied to vehicle steering system... as depicted in block 214. Steering angle input may, for example, be applied to the... steering column 84... Steering angle measured... may include the amount of steering angle input applied to the.. system by driver, for example, to regain full or partial control of the vehicle steering system”;
¶[0043]: “According to some embodiments of the present invention, autonomous steering override detection system 100 may calculate an expected torque... using a second-order model approximation or other mathematical approach...”;
¶[0044]: “...Steering angle velocity... may represent a first derivative of steering angle input and may be known and/or constrained by automated steering control override system dynamics, human factor studies, and/or calibration during manufacturing of system 100. Steering angle acceleration... may represent a second derivative of steering angle and may be known and/or constrained by automated steering control override system dynamics, human factor studies, and/or calibration during manufacturing of system 100”;
Where system 100 determines an expected torque based on receiving a steering angle from a sensor on the steering column (wherein the steps further comprise: receiving steering column angle data indicating the steering column rotational angle), and calculating, based on the steering column angle (and calculating, based on the steering column angle,), a first order derivative of the steering angle that results in a steering angle velocity (the steering column rotational velocity) and a second order derivative that results in a steering angle acceleration (and the steering column rotational acceleration)- see ¶[0043] for further details). 


Regarding claim 18, Lee, Ren, and Dolgov teach the autonomous vehicle of claim 15. Lee further discloses:
wherein determining the predicted torque comprises determining, based on the one or more motion attributes and a model, the predicted torque.
(Lee, FIG. 2; FIG. 4: (214), (210); FIG. 6: (412), (416);
¶[0036]: “... Expected steering torque... may be calculated based on steering angle measured... and vehicle steering parameter(s), constant(s) and/or pre-determined values using a second-order model...”;
Where the system 100 determines the expected torque (wherein determining the predicted torque comprises determining... the predicted torque) based on the steering angle (based on the one or more motion attributes) and a second order model (and a model)).


Regarding claim 19, Lee, Ren, and Dolgov teach the autonomous vehicle of claim 15. Ren further teaches:
wherein the steps further comprise 
applying one or more conditioning operations to the differential.
(Ren, FIG. 4;
¶[0016]: “A method includes detecting an actual steering column torque and an actual steering wheel angle, predicting a user-applied steering wheel torque with a state-estimation algorithm that accepts input including the actual steering column torque and the actual steering wheel angle, and outputs a plurality of vehicle states including the predicted user-applied steering wheel torque, adjusting the plurality of vehicle states based on an algorithm noise that is based on a steering wheel angular speed to generate estimated vehicle states, outputting the estimated vehicle states including an estimated user-applied steering wheel torque, and transitioning from an autonomous mode to a manual mode when the estimated user-applied steering wheel torque exceeds a threshold”;
¶[0058]: “Next, in a block 415, the computer 105 applies noise correction to estimate the vehicle states x1, x2, Tu. As described above, the computer 105 predicts values for the vehicle states x1, x2, Tu and then applies noise factors ξ, ν that result from algorithm noise and resolution noise to correct the predicted vehicle states x1, x2, Tu to output estimated vehicle states x1, x2, Tu”;
Where the method includes applying  a noise filter to the vehicle states (applying one or more conditioning operations to the differential), where the vehicle states are a result of the detected values of the steering column torque and steering wheel angle, used to determine a user-applied steering wheel torque, i.e. the differential).


Regarding claim 22, the claim limitations recite a non-transitory computer readable medium having limitations similar to those of claim 15 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 22, Lee further discloses:
A non-transitory computer readable medium, storing computer program instructions for automatic disengagement of an autonomous driving mode that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of:
(Lee, FIG. 3;
¶[0062]: “...Embodiments of the invention may include an article such as a non-transitory computer or processor readable non-transitory storage medium... including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein...”).


Regarding claim 25, the claim limitations recite a method having limitations similar to those of claim 28 and is therefore rejected on the same basis, as outlined below. 


Regarding claim 28, Lee, Ren, and Dolgov teach the apparatus of claim 8. Dolgov further teaches:
wherein the one or more thresholds are based on one or more detected weather conditions.
(Dolgov, FIG. 1: (134); FIG. 2: (210); FIG. 3; 
¶[0087]: “...the computing device may set limits that prevent the handoff of control of the vehicle to the driver from occurring. For example, the computing device may be configured to reject all requests for control from a driver when the vehicle is traveling above a threshold speed or in specific conditions (e.g., heavy rain, snow)”;
Where the computing device sets limits that prevent the handoff of control of the vehicle to the driver (wherein the one or more thresholds) when the vehicle is traveling in heavy rain or snow (are based on one or more detected weather conditions)).


Claims 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ren, and Dolgov as applied to claims 1 and 8, above, and in further view of Mahajan (US 2020/0216079 A1), henceforth known as Mahajan.

Regarding claim 23, the claim limitations recite a method having limitations similar to those of claim 26 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 24, the claim limitations recite a method having limitations similar to those of claim 27 and is therefore rejected on the same basis, as outlined below. 


Regarding claim 26, Lee, Ren, and Dolgov teach the apparatus of claim 8. The combination of Lee, Ren, and Dolgov fails to teach the limitations of claim 26. 
However, in the same field of endeavor, Mahajan teaches:
wherein the one or more thresholds comprise one or more user-configurable thresholds.
(Mahajan, FIG. 3; FIG. 4; FIG. 5;
¶[0022]: “...when a vehicle is started, autonomous driving handoff system 126 accesses a driver operation profile associated with an operator of the vehicle. For example... a user may... select a driver operation profile from a menu displayed on user interface 112... during operation of the vehicle 102, autonomous driving handoff system 126 collects sensor data from sensor system(s) 110, such as steering wheel sensors, inward facing imaging systems, vehicle systems (e.g., steering systems, braking systems, acceleration systems, etc.). Based on the collected sensor and/or other system data, autonomous driving handoff system 126 determines when one or more of the collected data deviates from one or more of the variables a threshold amount, e.g., beyond a tolerance associated with the variable (e.g. +/−10%)... That is, when sensor data collected during operation of vehicle 102 deviates from a driver operation profile variable(s) by a predetermined threshold amount greater than a tolerance associated with the variable and/or has a value associated with unsafe driving, autonomous driving handoff system 126 may determine that one or more correct and/or remedial actions are to be taken”;
Where the autonomous driving handoff system 126 determines the steering thresholds (wherein the one or more thresholds) based on a user profile, which can be selected by the driver, i.e. user-configurable by driver selection (comprise one or more user-configurable thresholds)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the apparatus of Lee, Ren, and Dolgov with the features taught by Mahajan because “...DriverA and DriverB may each operate a vehicle 102 within traffic law requirements, but handle the vehicle in different ways when doing so. Thus, each unique user of vehicle 102 may have their own driver operation profile that reflect unique and personal user operational characteristics as defined by the respective variables in the driver operation profiles” (Mahajan, ¶[0010]).


Regarding claim 27, Lee, Ren, and Dolgov teach the apparatus of claim 8. The combination of Lee, Ren, and Dolgov fails to teach the limitations of claim 27. 
However, in the same field of endeavor, Mahajan teaches:
wherein the one or more thresholds correspond to a particular user profile.
(Mahajan, FIG. 3; FIG. 4; FIG. 5;
¶[0022]: “...when a vehicle is started, autonomous driving handoff system 126 accesses a driver operation profile associated with an operator of the vehicle. For example, a key fob may provide an identifier associated with the key fob, a user may sign into the vehicle prior to operation (e.g., provide a username and/or password)... during operation of the vehicle 102, autonomous driving handoff system 126 collects sensor data from sensor system(s) 110, such as steering wheel sensors, inward facing imaging systems, vehicle systems (e.g., steering systems, braking systems, acceleration systems, etc.). Based on the collected sensor and/or other system data, autonomous driving handoff system 126 determines when one or more of the collected data deviates from one or more of the variables a threshold amount, e.g., beyond a tolerance associated with the variable (e.g. +/−10%)... That is, when sensor data collected during operation of vehicle 102 deviates from a driver operation profile variable(s) by a predetermined threshold amount greater than a tolerance associated with the variable and/or has a value associated with unsafe driving, autonomous driving handoff system 126 may determine that one or more correct and/or remedial actions are to be taken”;
Where the autonomous driving handoff system 126 determines the steering thresholds (wherein the one or more thresholds) based on a user profile (correspond to a particular user profile)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the apparatus of Lee, Ren, and Dolgov with the features taught by Mahajan because “...DriverA and DriverB may each operate a vehicle 102 within traffic law requirements, but handle the vehicle in different ways when doing so. Thus, each unique user of vehicle 102 may have their own driver operation profile that reflect unique and personal user operational characteristics as defined by the respective variables in the driver operation profiles” (Mahajan, ¶[0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemec et al. (US 2021/0046946 A1) teaches in some cases, the user input may have been unintentional, such as an occupant bumping the steering wheel or tapping the accelerator by mistake. For instance, if the vehicle hits a large pothole, this may cause the occupant to be jostled around and possibly tap the brake pedal or accelerator and/or steering wheel. In such circumstances, it may be critical to provide the occupant with an additional or secondary disengage alert in order to ensure that the occupant understands that the transition has occurred. The context may be historical (e.g. based on the map information used to control the vehicle) and/or may be based on sensor data generated by the perception system 172. For instance, road geometry such as curvature or potholes which may be detected in real time and/or determined from the map information.
Debreczeni (US 2017/0285649 A1) teaches an autonomous vehicle capable of driving independently through a path of intense traffic and transporting objects or people, even on rough surfaces, whilst ensuring safety of the vehicle and general road safety. The autonomous vehicle includes at least one variable pitch camera for producing images to be used for a computer vision to control the autonomous vehicle. The images can be used for pothole detection. Each of the variable pitch cameras are configured to capture images and/or video feed of static and/or dynamic objects associated with a navigation path or trajectory of the autonomous vehicle. The static objects may comprise, for example a pothole. Each of the variable pitch cameras employ conventional imaging and/or other detection techniques to detect the pothole in the captured images and/or video feed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./              Examiner, Art Unit 3668                                                                                                                                                                                          
/JAMES J LEE/              Supervisory Patent Examiner, Art Unit 3668